UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6833


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

REMONE LEON ROBINSON, a/k/a Ramone Leon Robinson,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees,    District  Judge.        (5:08-cr-00020-RLV-DSC-1;
5:13-cv-00005-RLV)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Remone Leon Robinson, Appellant Pro Se. Thomas Richard Ascik,
Amy Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina; Thomas A. O’Malley, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Remone      Leon       Robinson       seeks    to    appeal    the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.           The    order     is    not     appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)              (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this       standard         by      demonstrating       that

reasonable       jurists        would      find      that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural          grounds,        the     prisoner       must

demonstrate      both     that       the    dispositive          procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Robinson has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral    argument       because       the    facts    and   legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3